DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over David (JP 2004/241424A) in view of Shikada (JP 2004/241424A).  David teaches a method for producing a medical instrument comprising: preparing a medical instrument main body including a resin portion made of a first resin material (Fig. 1); an identification mark made of a second resin material (Fig. 1, S4); wherein predetermined information is formed on the main body and is associated with the identification mark (Fig. 1, S7).  David fails to expressly disclose foil transferring, on the resin portion andapplying the image/label to a medical device main body capable of withstanding the usage involving collecting, cleaning, sterilizing, and storage as claimed.  In the same field of endeavor, Shikada discloses the use of applying similar resin based foil transferring image/labeling to plurality of devices in order to provide means for identification (e.g. Abstract).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the method as taught by Shikada on the device as taught by David, in order to yield the predictable results of providing an effective and durable label for specific medical devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792